HOLMES, Circuit Judge.
This appeal is taken from a decision of the Tax Court, and the question presented is: Was the income for the year 1943 taxable to the San Antonio Driverless Company as a corporation, rather than to the Texas Driverless Company, an alleged partnership, for the first two months of 1943, and to W. G. Duncan, as an individual, for the balance of the year?
The principal contention of the taxpayer is that Texas Driverless Company was a partnership. Duncan so testified, but the Tax Court was not bound to accept that statement as controlling, as there was evidence to warrant the finding that said company was no more than an adjunct or agency of San Antonio Driverless Company, a corporation. The taxpayer did not overcome the presumptive correctness of the Commissioner’s determination, nor carry the burden of showing by convincing evidence that his determination was clearly wrong. The finding of the Tax Court is supported by substantial evidence, and its judgment is
Affirmed.